                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 RONALD N. TOTARO,                                                 4:I9-CV-04057-RAL


                        Plaintiff,

                                                        SECOND ORDER OF TRANSFER AND
        vs.                                             PARTIALLY VACATING PRIOR ORDER


 UNITED STATES OF AMERICA,

                        Defendant.




       On August 13, 2019, this Court issued an Opinion and Order Transferring Case, Doc. 10,

by which this Court ordered transfer of the case to the United States District Court for the District

of New Jersey, where Totaro was incarcerated. Totaro filed a Notice of Appeal on September 16,

2019. Doc. 12.


       On October 8, 2019, the United States Court of Appeal entered a Judgment in the appeal

granting the United States' unopposed motion for remand and remanding the case to this Court

"with directions to vacate the order construing Totaro's petition under 28 U.S.C. § 2241 and

transfer the matter to Totaro's district of confinement." Doc. 18. The mandate of the appellate

court then entered on October 8, 2019, as well. Doc. 19. This Court had transferred the case to

Totaro's district of confinement. Reading the Defendant's Unopposed Motion for Remand filed

with the Eighth Circuit, Defendant believes that the petition should be construed as a post-First

Step Act motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), and the Eighth

Circuit appears to agree. Therefore, it is hereby



                                                    1
       ORDERED that the Opinion and Order Transferring Case, Doc. 10, is vacated in part to

the extent that this Court viewed the petition as being filed under 28 U.S.C. § 2241. It is further

       ORDERED that this case is once again transferred to the United States District Court for

the District of New Jersey, the "district of confinement" ofTotaro. It is further

       ORDERED that this case be administratively closed in the District of South Dakota.



       DATED this           day of October, 2019.

                                              BY THE COURT:




                                              ROBERTO A. LANGE*
                                              UNITED STATES DISTRICT JUDGE
